            Case 2:20-cv-00752-RAJ-BAT Document 4 Filed 05/29/20 Page 1 of 4



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8   WASEEM DAKER,
 9                            Plaintiff,               CASE NO. 2:20-cv-00752-RAJ-BAT

10          v.                                         ORDER OF TRANSFER

11
     REDFIN CORPORATION INC, et al.,
12
                              Defendants.
13
            Plaintiff, who is currently incarcerated in Valdosta State Prison in Valdosta,
14
     Georgia, filed a complaint in this District for “torts committed under Georgia state law”
15
     and for “breach of contract committed under Georgia state law.” Dkt. 1. Plaintiff names
16
     Redfin Corporation, a Washington corporation; Sheena Anwer, a Georgia resident
17
     employed as a real estate agent by Redfin in Alpharetta, Georgia; Mohamed Kashif
18

19   Anwer, a Georgia resident, married to Sheena Anwer and the prospective buyer of

20   Plaintiff’s house in Georgia; and Kelley Sweet, a Georgia resident employed as a selling

21   broker by Redfin in Alpharetta, Georgia.

22          In general, Plaintiff alleges that the defendants wrongfully terminated a real estate
23   contract for the purchase of his home after he had incurred expenses in completing agreed


     ORDER OF TRANSFER - 1
            Case 2:20-cv-00752-RAJ-BAT Document 4 Filed 05/29/20 Page 2 of 4



 1   repairs and that they conspired to delay termination of the real estate contract so that his

 2   home would remain under contract and off the market so as not to compete with other
 3   Redfin-listed comparable homes in the area. Id. He claims tortious “inducement of breach
 4
     of contract;” intentional infliction of emotional distress; breach of contract; and unethical
 5
     hiring practices (and failure to terminate the employment of Answer and Sweet) by
 6
     Redfin. Plaintiff seeks actual damages of $5,600 for a loss in sales price “plus $30,055.00
 7
     in other expenses”; $200,000.00 for intentional infliction of emotional distress, and
 8
     $250,000.00 in punitive damages. Dkt. 1, p. 12.
 9
            Because all the individual defendants are residents of a district outside of this one,
10

11   all events giving rise to Plaintiff’s claims appear to have occurred in Alpharetta, Georgia,

12   and Redfin is deemed to reside in any judicial district in which it is subject to personal

13   jurisdiction at the time the action is commenced, venue is proper in the United States

14   District Court, Northern District of Georgia, Atlanta Division.

15                                          DISCUSSION
16          The only basis for federal subject matter jurisdiction in this case is diversity of
17
     citizenship, so the applicable venue statute is 28 U.S.C. § 1391(a), which provides:
18
            A civil action wherein jurisdiction is founded only on diversity of
19          citizenship may, except as otherwise provided by law, be brought only in
            (1) a judicial district where any defendant resides, if all defendants reside in
20          the same State, (2) a judicial district in which a substantial part of the
            events or omissions giving rise to the claim occurred, or a substantial part
21          of property that is the subject of the action is situated, or (3) a judicial
            district in which any defendant is subject to personal jurisdiction at the time
22          the action is commenced, if there is no district in which the action may
            otherwise be brought.
23
     28 U.S.C. § 1391(a).

     ORDER OF TRANSFER - 2
            Case 2:20-cv-00752-RAJ-BAT Document 4 Filed 05/29/20 Page 3 of 4



 1          Subsection (c) of § 1391, defines residency for corporate defendants more broadly

 2   than residency for the purposes of diversity of citizenship. Subsection 1391(c) states that
 3   for the purposes of venue, “a corporation shall be deemed to reside in any judicial district
 4
     in which it is subject to personal jurisdiction at the time the action is commenced.” 28
 5
     U.S.C. § 1391(c). However, courts have interpreted “§ 1391(a)(1) as requiring the
 6
     “district where any defendant resides‟ to be in the state where all defendants reside.”
 7
     Columbia Cas. Co. v. SMI Liquidating, 2010 WL 3037242, *2 (N.D. Cal. July 30, 2010),
 8
     citing with approval Dashman v. Peter Letterese & Assocs., 999 F. Supp. 553, 555
 9
     (S.D.N.Y. 1998) (“Section 1391(a)(1) cannot be read, however, to mean that as long as
10

11   all defendants reside in the same state, venue is proper in a district in some other state

12   where any corporate defendant happens to be subject to personal jurisdiction. The

13   language of § 1391(a)(1) contemplates venue in a judicial district within the state in

14   which all defendants reside.”); see also Jorgens v. P & V, Inc., 2007 WL 840309

15   (E.D.Cal. March 16, 2007); Jonathan Siegel, What Statutory Drafting Errors Can Teach
16   Us About Statutory Interpretation, 69 GEO. WASH. L. REV. 309. 318 (2001) (“The
17
     whole point of § 1391(a)(1) would, in fact, be utterly thwarted if it could be transformed
18
     from a statute providing that defendants could be sued in judicial districts reasonably near
19
     their homes to a statute permitting a clever plaintiff’s counsel to drag defendants clear
20
     across the country when they have the misfortune to have a corporation as a
21
     codefendant”).
22
            Plaintiff and all the defendants, are domiciled or located in the Northern District of
23
     Georgia. Although Defendant Redfin is a Washington corporation, Redfin has an office,

     ORDER OF TRANSFER - 3
            Case 2:20-cv-00752-RAJ-BAT Document 4 Filed 05/29/20 Page 4 of 4



 1   where two of the defendants are employed, in the Northern District of Georgia.

 2          In addition, § 1391(a)(2), allows for venue in a judicial district in which a
 3   substantial part of the events or omissions giving rise to the claim occurred or where a
 4
     substantial part of property that is the subject of the action is situated. The real estate
 5
     relevant to Plaintiff’s claims, is located in Georgia (presumably in or around Alpharetta,
 6
     Georgia, where the individual defendants reside and are employed). The real estate
 7
     contract underlying Plaintiff’s claims for breach of contract, tortious interference, and
 8
     intentional infliction of emotional distress, was also presumably executed in Alpharetta,
 9
     Georgia.
10

11

12          When a case is filed in the wrong district, the district court “shall dismiss, or if it

13   be in the interest of justice, transfer such case to any district or division in which it could

14   have been brought.” 28 U.S.C. 1406(a). The Court concludes that it is in the interest of

15   justice to transfer the instant action to the District Court in Georgia.
16          Accordingly, this case is hereby TRANSFERRED to the United States District
17
     Court for the Northern District of Georgia. The Clerk is directed to take the steps
18
     necessary to transfer this case. The Clerk is further directed to send copies of this Order
19
     to Plaintiff and to the Honorable Brian A. Tsuchida.
20
            DATED this 29th day of May, 2020.
21

22

23
                                                         A
                                                         The Honorable Richard A. Jones
                                                         United States District Judge
     ORDER OF TRANSFER - 4
